Fancher, J.
The crier of the superior court “ was lawfully appointed by the justices of that court, under section 39 of the Code of Procedure. His salary was lawfully fixed, and is to be paid by the county of Hew York. The mandamus applied for must be granted.”
On the return day a stay of proceedings was granted, and an appeal taken to the general term.
By consent, the appeal was argued March 22d at a general term, composed of Ingraham, P. J.. and Davis, J.
At the close of the argument the court at once affirmed the order below.